Judgment reversed upon the law and the facts, with costs, and judgment directed for plaintiff for the relief demanded in the complaint and dismissing defendant’s counterclaim upon the merits, with costs. The restrictive covenants of record affecting the premises described in the complaint are an incumbrance upon the title which justified the rejection of the title by the plaintiff. (Kimball Co. v. Fox, 120 Misc. 701; affd., 209 App. Div. 812; affd., 239 N. Y. 554; Isaacs v. Schmuck, 245 id. 77; Van Vliet & Place, Inc., v. Gaines, 249 id. 106; Calleran v. Gallen, 219 App. Div. 801; Ginsburg v. Andron, 222 id. 823.) Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Lazansky, P. J., Rich, Kapper, Hagarty and Scudder, JJ., concur. Settle order on notice.